Case: 2:19-cv-05568-ALM-KAJ Doc #: 24 Filed: 12/08/20 Page: 1 of 1 PAGEID #: 197




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

MARIAN DOUGLAS,                                  :
                                                 :
               Plaintiff,                        :
                                                 : CASE NO. 2:19-cv-5568
       v.                                        : CHIEF JUDGE ALGENON L. MARBLEY
                                                 : MAGISTRATE JUDGE JOLSON
ASPEN MANAGEMENT USA, LLC,                       :
                                                 :
               Defendant.                        :

                                            ORDER

       This matter comes before the Court on the Defendant’s Motion to Excuse Lead Counsel

from Attendance. (ECF No. 23). Attorney Kimberly L. Hall moves this Court to excuse her

attendance from the status conference scheduled on December 9, 2020 at 3:30 p.m. as she has a

previously scheduled hearing set to begin at 3:00 p.m. (Id.). Attorney Eric Michener, co-counsel

for the Defendant, will be in attendance at the status conference and Plaintiff’s counsel consents

to this Motion. (Id.). For these reasons and for good cause shown, the Motion is GRANTED and

Attorney Hall is hereby excused from attendance at the December 9, 2020 status conference.

       IT IS SO ORDERED.



                                             ALGENON L. MARBLEY
                                             CHIEF UNITED STATES DISTRICT JUDGE

DATED: December 8, 2020
